FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2013 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Tax payer’s Registry (CNPJ/MF) Number 47.508.411/0001‐56 State Registration Number (NIRE) 35.300.089.901 MANAGEMENT PROPOSAL FOR THE GENERAL SHAREHOLDERS MEETING TO BE HELD ON THE APRIL 17 th , 2013 Dear shareholders, The management of Companhia Brasileira de Distribuição (“ Company ”) hereby present, for discussion on the general shareholders meeting to be held on April 17 th , 2013, at 9:00am, at the Company’s registered offices, at Avenida Brigadeiro Luís Antonio, No. 3.142, room 1, at the city and state of São Paulo, a proposal for the election of one (1) member for the Company’s Board of Directors, in substitution of Mr. Candido Botelho Bracher. In compliance with the provisions of Section 10 of CVM Instruction No. 481/2009, information required in items 12.6 to 12.10 of the Company’s Reference Form ( Formulário de Referência ) is attached to this proposal in connection with the candidate indicated by the controlling shareholder of the Company, to be elected as member of the Company’s Board of Directors (Annex I). We request that the shareholders that intend to appoint attorneys
